Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-6-2006

Jones v. Domalakes
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4795




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Jones v. Domalakes" (2006). 2006 Decisions. Paper 1781.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1781


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 04-4795
                                   ________________

                                    BARRY JONES,
                                             Appellant

                                            v.

                            L. DOMALAKES; J. DUDEK
                       ___________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                              (D.C. Civ. No. 04-cv-02496)
                    District Judge: Honorable William W. Caldwell
                    ______________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                 DECEMBER 16, 2005

             Before: MCKEE, FUENTES AND NYGAARD, Circuit Judges

                                 (Filed January 6, 2006)

                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Appellant Barry Jones, a state prisoner proceeding pro se, appeals the order of the

United States District Court for the Middle District of Pennsylvania dismissing his

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). For the reasons that follow, we will
vacate the District Court’s order of dismissal and remand.

       Jones, who is incarcerated at the State Correctional Institution in Frackville,

Pennsylvania (“SCI-Frackville”), filed the underlying complaint pursuant to 42 U.S.C.

§ 1983 in the District Court in November 2004. In his complaint, Jones alleged that the

defendants, both of whom are librarians at SCI-Frackville, violated his constitutional

rights by denying him meaningful access to the courts and retaliating against him for

filing institutional grievances. By order entered on December 2, 2004, the District Court

sua sponte dismissed Jones’ complaint for failure to state a claim pursuant to

§ 1915(e)(2)(B)(ii). The District Court did not address Jones’ retaliation claim, instead

focusing solely on his allegations of inadequate access to the courts. Jones timely

appealed. Jones then filed in the District Court on December 29, 2004, a motion pursuant

to Federal Rule of Civil Procedure 60(b) in which he argued that the District Court

improperly dismissed his complaint without first providing him an opportunity to amend.

Jones attached an amended complaint to his Rule 60(b) motion. Jones’ motion remains

pending in the District Court.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of a District

Court’s sua sponte dismissal of a complaint pursuant to § 1915(e)(2)(B)(ii) is plenary.

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). We must accept as true the factual

allegations in Jones’ complaint and all reasonable inferences that can be drawn therefrom.

Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996). We will affirm the District Court’s order



                                              2
dismissing Jones’ complaint only if it appears that he could prove no set of facts that

would entitle him to relief. Higgins v. Beyer, 293 F.3d 683, 688 (3d Cir. 2002).

       “[E]ven when a plaintiff does not seek leave to amend, if a complaint is vulnerable

to [] dismissal, a District Court must permit a curative amendment, unless an amendment

would be inequitable or futile.” Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004); see

also Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002); Shane v. Fauver,

213 F.3d 113, 116 (3d Cir. 2000) (stating that the District Courts should “expressly state,

where appropriate, that the plaintiff has leave to amend within a specified period of time,

and that application for dismissal of the action may be made if a timely amendment is not

forthcoming within that time”). “Dismissal without leave to amend is justified only on

the grounds of bad faith, undue delay, prejudice, or futility.” Alston, 363 F.3d at 236.

       We address first Jones’ claim that the defendants denied him meaningful access to

the courts by: (1) limiting the amount of time he was allowed to use the prison law

library; (2) discarding legal research materials; and (3) not providing Saturday mail

service. The District Court found that Jones failed to state a claim because he did not

allege an actual injury. See Lewis v. Casey, 518 U.S. 343, 351 (1996) (holding that a

claimant seeking damages for the denial of access to the courts must “demonstrate that

the alleged” deprivation of legal materials “hindered his efforts to pursue a legal claim”).

Jones, however, specifically alleged in the District Court that the defendants’ actions

resulted in the denial of his appeal in Pennsylvania post-conviction relief proceedings.



                                              3
Jones attached to his complaint the first page of the Pennsylvania Superior Court’s

opinion in his appeal from the denial of his petition for post-conviction relief. Although

it appears that the Superior Court may have addressed Jones’ arguments on the merits, the

docket clearly indicates that Jones’ brief was untimely filed. Furthermore, Jones

specified several dates on which he requested, but was arbitrarily denied, access to the

prison law library. Because these allegations are minimally sufficient to state an access to

the courts claim, the District Court should have, at the least, allowed Jones an opportunity

to amend prior to dismissing his complaint pursuant to § 1915(e)(2)(B)(ii). Alston, 363

F.3d at 235-36; see also Oliver v. Fauver, 118 F.3d 175, 177 (3d Cir. 1997) (holding that

Lewis merely requires a claimant to show that the deprivation led to an actual injury

“such as the loss or rejection of a legal claim”); Walters v. Edgar, 163 F.3d 430, 434 (7th

Cir. 1998) (concluding that to succeed, the underlying claim need not have been

successful).

       We turn next to Jones’ allegation that the defendants retaliated against him for

filing institutional grievances. As it stands, Jones’ complaint fails to state a claim of

retaliation. See Rauser v. Horn, 214 F.3d 330, 333 (3d Cir. 2001). However, the District

Court did not give Jones an opportunity to amend his complaint, or otherwise determine

that any amendment would be inequitable or futile. Without expressing any opinion as to

the ultimate merits of a possible amendment, we do not believe that an amendment would

be inequitable or clearly futile. Accordingly, the District Court erred in dismissing this



                                              4
claim.

         For the foregoing reasons, we will vacate the District Court’s December 2, 2004,

order and remand the matter to the District Court with instructions to grant Jones leave to

amend his complaint. The motion to correct or modify the record is denied.




                                              5